Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00068-CR
                                   No. 04-16-00069-CR

                               Delmis Edmond SHIELDS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5474
                      Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 22, 2017.


                                             _____________________________
                                             Irene Rios, Justice